DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 12/28/2021 regarding claims 1, 6, 15 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  


“The rejection under§ 112 is not directed to the currently pending claim and is therefore invalid. Applicant accordingly requests that the rejection of claims 5, 9, and 17 under 35 U.S.C. § l 12(b) be reconsidered and withdrawn.”

	Examiner respectfully disagrees, claims 1, 6, and 15 state “autonomously controlling the autonomous vehicle independent of the relative position of the object”, while claims 5, 9, and 17 state “autonomously controlling a distance of the autonomous vehicle from the object.”

	


“The October 8, 2021 non-final Office Action has failed to establish that the combination of Rosenstein and Ferguson teaches "processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion, wherein the characteristic includes a second shape, that differs from the first shape, formed by the object in the second image," as recited by independent claim 1. Ferguson teaches "[comparing] information indicative of the appearance of the second unknown object in the environment with the information indicative of the appearance of the known structure." (15:51- 54). However, the Office has failed to establish that a person having ordinary skill in the art would interpret Ferguson as teaching that the shape of the 'unknown object' "formed by the object in the first image" differs from the shape "formed by the object in the second image." Combination with Rosenstein does not remedy this deficiency. Furthermore, Ferguson teaches that "[the] known structure may be any structure that the vehicle is traveling on such as a road or a bridge." (13:39-40). Thus, to the extent that the rejection interprets the 'known structure' described in Ferguson as being equivalent to the claimed object, the Office has not established that a person having ordinary skill in the art would interpret a 'known structure', such as a road or bridge, as an object as claimed.”


Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Rosenstein and Ferguson from carrying out the steps in claim 1. Nothing in the prior art precludes Ferguson from obtaining second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image.  Ferguson teaches capturing a second object in the sequence of images and detecting objects in each image, therefore Ferguson detects different objects with different shapes (see figure 4B, col. 11 lines 19-23, lines 62-66, col. 15 lines 25-43).


“The October 8, 2021 non-final Office Action has failed to establish that the combination of Rosenstein and Ferguson teaches "autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data in response to identifying the second shape, wherein autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the relative position of the object," as recited by independent claim 1. The Office Action concludes "see figure 4B, col. 15 lines 12-43, where Ferguson discusses adjusting the robot based on the detected objects in the images." However, this conclusion does not appear to be supported by the cited portions of Ferguson. Furthermore, assuming, for the sake of argument, that Ferguson teaches "autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data in response to identifying the second shape" the Office Action does not appear to address, and Ferguson, taken alone or in combination with Rosenstein, does not appear to teach "autonomously controlling the autonomous vehicle independent of the relative position of the object," as recited by independent claim 1.”

Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Rosenstein and Ferguson from carrying out the steps in claim 1. Ferguson does suggest the noted features by autonomously controlling a vehicle by comparing image data to determine objects in the environment (see figure 4B, col. 11 lines 12-50).  The computer system may also compare the information indicative of the appearance of the known structure with the information indicative of the appearance of the unknown object and provide instructions to control the vehicle in the autonomous mode based on the comparison (see abstract).  Therefore, Ferguson controls the autonomous vehicle independent of the relative position of the object.  The examiner suggests the applicant further define how the autonomous vehicle is controlled independent of the relative object position.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 5, 9, 17 language is contradictive, because the claims state that the autonomous vehicle is controlled based on the distance to the object.  Claims 1, 6, and 15 state “autonomously controlling the autonomous vehicle independent of the relative position of the object”, while claims 5, 9, and 17 state “autonomously controlling a distance of the autonomous vehicle from the object.”







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10, 11, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 2014/0124004) in view of Ferguson et al. (US 8,855,849).

Regarding claim 1, Rosenstein teaches a non-transitory computer-readable storage medium, comprising processor-executable instructions for controlling, in response to the instructions, an autonomous vehicle to traverse a portion of an operational environment of the autonomous vehicle based on object tracking by:  obtaining a first image of a video captured by an imaging device of the autonomous vehicle (see para. 0027, 0061, 0091, where Rosenstein discusses capturing image frames of a video); 
processing the first image to obtain first object tracking data identifying a portion of the first image based on a characteristic of a color of the portion of the first image, wherein the portion of the (see para. 0027, 0061, 0091, where Rosenstein discusses capturing a sequence of images received from a CCD camera to detect an objects.  see para. 0027, 0091, where Rosenstein discusses for each image, segmenting the image into color blobs);
autonomously controlling an orientation of the autonomous vehicle relative to the object based on the first object tracking data in response to identifying the first shape (see para. 0030, where Rosenstein discusses issuing a drive command to maneuver a robot based on the size and the velocity vector of one or more color blobs);
obtaining a second image, the second image subsequent to the first image in the video (see para. 0030, where Rosenstein discusses capturing a sequence of images).
Rosenstein does not expressly teach processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion, wherein the characteristic includes a second shape, that differs from the first shape, formed by the object in the second image; and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data in response to identifying the second shape, wherein autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the relative position of the object.


 (see figure 4B, col. 11 lines 19-66, col. 15 lines 25-43, where Ferguson discusses capturing a second object in the sequence of images and detecting objects in each image and comparing object data); and 
autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data in response to identifying the second shape, wherein autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the relative position of the object (see figure 4B, col. 15 lines 12-43, where Ferguson discusses adjusting the robot based on the detected objects in the images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Rosenstein with Ferguson to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Rosenstein in this manner in order to improve controlling an autonomous vehicle by adjusting the navigation of the vehicle based on detected objects across multiple images that are potential obstacles or destinations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or 

Regarding claim 2, Rosenstein teaches wherein processing the first image includes processing the image based on pixel intensity for at least two pixels of the first image (see para. 0061, where Rosenstein discusses detecting image intensity of pixel values).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Rosenstein with Ferguson to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Regarding claim 3, Rosenstein teaches wherein processing the first image includes: obtaining data identifying a region within the first image; and obtaining the first object tracking data based on the region (see para. 0086-0087, where Rosenstein discusses tracking color regions in images). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Rosenstein with Ferguson to 

Claim 6 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 8 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.

Regarding claim 11, Rosenstein teaches wherein the region is rectangular (see para. 0086, where Rosenstein discusses a region that is rectangular).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Rosenstein with Ferguson to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 3 as pertaining to a corresponding system.

s 5, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 2014/0124004) in view of Ferguson et al. (US 8,855,849) in view of Dolgov et al. (US 2014/0330479).

Regarding claim 5, Rosenstein and Ferguson do not expressly teach wherein: autonomously controlling the orientation of the autonomous vehicle based on the first object tracking data includes autonomously controlling a distance of the autonomous vehicle from the object; and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object.
However, Dolgov teaches wherein: autonomously controlling the orientation of the autonomous vehicle based on the first object tracking data includes autonomously controlling a distance of the autonomous vehicle from the object (see para. 0101-0102, 0105, where Dolgov discusses calculating the distance to the object and controlling the speed of the autonomous robot to maintain a distance to the object); and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object (see para. 0101-0102, 0105, where Dolgov discusses controlling the vehicle).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Rosenstein and Ferguson with Dolgov to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Rosenstein and Ferguson in this manner in order to improve controlling an autonomous vehicle by adjusting the navigation of the vehicle based on detected objects and distance to the objects to avoid a potential obstacle.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could 

Claim 9 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 5 as pertaining to a corresponding system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663